Citation Nr: 9923669	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left tibia.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left ankle.

4.  Entitlement to an effective date earlier than May 30, 
1997 for the grant of service connection for osteoarthritis 
of the left knee and the assignment of a 10 percent 
disability evaluation.

5.  Entitlement to an effective date earlier than May 30, 
1997 for the grant of service connection for osteoarthritis 
of the left ankle and the assignment of a 10 percent 
disability evaluation.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1960 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, 
confirmed and continued a noncompensable rating for residuals 
of a fracture of the left tibia which had been in effect 
since January 1967 and granted service connection for 
osteoarthritis of the left knee and ankle, at a 10 percent 
evaluation each, effective in May 1997.  This rating decision 
also denied a claim for service connection for peripheral 
vascular disease and/or venous insufficiency secondary to the 
service-connected residuals of a fractured left tibia.  

A February 1999 rating decision granted service connection 
for peripheral vascular disease and/or venous insufficiency 
secondary to the service-connected residuals of a fracture of 
the left tibia.  Therefore, the benefit sought on appeal to 
the Board, i.e., service connection, was granted ending that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In June 1999, the veteran was granted a temporary total (100 
percent) rating for convalescence based on his April 1999 
left knee replacement, effective April 20, 1999, with a 30 
percent rating under Diagnostic Code 5055 to take effect 
thereafter on June 1, 2000.  This decision will therefore 
only consider evaluation of the veteran's osteoarthritis of 
the left knee prior to his grant of a total rating.

A March 1999 rating decision denied service connection for 
residuals of poliomyelitis of the right leg, ankle and foot, 
claimed on the basis of aggravation by his service-connected 
left leg disability.  This rating has not been the subject of 
a notice of disagreement and therefore, these matters are not 
before the Board at this time.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, he is reminded 
that assistance and representation is available from any 
number of accredited veterans' service organizations and his 
state's veterans' services department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a fracture of the left tibia 
are manifested by a well healed fracture of the left tibia in 
its middle third, healed in excellent position and alignment, 
with subjective complaints of swelling.

3.  The veteran's osteoarthritis of the left knee, prior to 
his April 1999 total knee replacement surgery, was manifested 
by X-ray evidence of degenerative joint disease, full 
extension and limitation of flexion to 120 degrees, swelling 
and complaints of pain on use.

4.  The veteran's osteoarthritis of he left ankle is 
manifested by X-ray evidence of degenerative joint disease, 
marked limitation of motion, effusion and swelling, and 
complaints of pain on use.

5.  The veteran's disabilities do not present an exceptional 
or unusual disability picture rendering impractical the 
application of the regular schedular standards that would have 
warranted referral of the case to the Director of the 
Compensation and Pension Service.

6.  The veteran's original claim for service connection for 
arthritis of the left knee and ankle secondary to his 
service-connected residuals of a fracture of the left tibia 
was received at the RO on May 30, 1997.

7.  A search for evidence of an earlier application has 
failed to establish that the appellant filed a claim with VA 
seeking service-connected compensation benefits for arthritis 
of the left knee and ankle secondary to service-connected 
residuals of a fracture of the left tibia any earlier than 
May 30, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of 
a fracture of the left tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 5262 (1998).

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee prior to April 20, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5003-5260 
(1998).

3.  The criteria for a 20 percent rating, and not in excess 
thereof, for osteoarthritis of the left ankle, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5003-5271 (1998).

4.  The proper effective date for the grant of service 
connection and the assignment of a 10 percent disability 
evaluation for the appellant's osteoarthritis of the left 
knee and ankle is no earlier than May 30, 1997, the date his 
original claim for service connection for those benefits was 
received by VA.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i), (o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  With regard to his 
claim for residuals of a fracture of the left tibia, his 
assertion that this disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

With regard to his claims for a higher evaluation for his 
service-connected osteoarthritis of the left knee and ankle, 
these are also well grounded.  The initial assignment of a 
disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issues on appeal as evaluation of the veteran's service-
connected left knee and ankle disabilities, rather than a 
disagreement with the original rating award.  However, the 
RO's November 1997 SOC and August 1998 supplemental SOC 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation in 
this matter.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the RO's 
assignment of an initial disability evaluation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).  When a disability is encountered that is not listed 
in the rating schedule it is permissible to rate under a 
closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

The veteran was originally granted service connection for 
residuals of a fracture of the left tibia in a June 1969 
rating decision.  This decision noted that the veteran 
sustained an injury to his left leg in service when his left 
leg was caught under a boat ramp resulting in a compound 
fracture of the left tibia.  On VA examination, excellent 
position and alignment of the tibia was indicated, and he had 
normal range of motion of the ankles and knees.  He was 
assigned a noncompensable evaluation.  He underwent a partial 
arthroscopic medial meniscectomy of the left knee in December 
1991, after hyperextending his knee while running.

In a May 1997 letter, the veteran wrote the RO stating that 
continued to have trouble with his left leg.  He indicated 
two arthroscopic procedures on his left knee and stated that 
he believed that he had developed arthritic problems in the 
knee as well as the ankle.  

A June 1997 letter from the veteran's private physician, Dr. 
Rouse, indicated that the veteran had been a patient of his 
for the past 7 or 8 years and had, subsequent to an injury in 
service, developed significant posttraumatic arthritis in the 
left ankle with both medial and lateral joint findings.  His 
ankle now swelled and ached primarily about the medial 
compartment with routine activities.  He also experienced 
progressive posttraumatic or degenerative arthritis in his 
left knee.  Currently, he had grade III-IV chondromalacia 
involving both the medial and lateral compartments of the 
left knee.  He underwent arthroscopic meniscectomy and 
chondral debridement of his left knee in December 1991 with 
some improvement but was still experiencing intermittent 
swelling and arthritis symptoms in his left knee.  Dr. Rouse 
stated, "[i]n my opinion, this gentleman does have ankle and 
knee arthritis secondary to an old open tibia fracture and 
subsequently an ankle fracture that occurred while in the 
military."  Based in part on this opinion, the veteran was 
granted service connection for arthritis of the left knee and 
ankle secondary to his service-connected residuals of a 
fracture of the left tibia.

In July 1997, the veteran was provided a VA compensation and 
pension examination.  On examination of the left lower 
extremity, he had mild swelling and perhaps a little effusion 
in the left knee.  He had full extension and 130 degrees of 
flexion.  He had crepitation with motion.  The collateral 
ligaments were stable to varus and valgus stress in extension 
and 30 degrees of flexion.  His anterior drawer test and 
Lachman test were slightly positive in both knees but equal.  
He had a large osteophytic ridge medially.  With regard to 
the left ankle, it was swollen with a mild effusion.  He had 
10 degrees of dorsiflexion and 40 degrees of plantar flexion.  
The examiner could detect no talar tilt with varus or valgus 
stress.  The anterior drawer test was negative.  X-ray 
examination of the left tibia revealed a fracture in the 
middle third which had healed in anatomic position and 
alignment.  The left knee showed a complete loss of articular 
cartilage in the medial compartment with large osteophytes 
generally throughout the knee.  The left ankle revealed 
narrowing of the articular cartilage with large osteophytes 
anteriorly, medially and laterally.  The impression was 
status post healed open fracture of the middle third left 
tibia without residual disability and severe osteoarthritis 
of the left knee and ankle.

In June 1998, the veteran was afforded another VA 
compensation and pension examination.  He had full extension 
and 120 degrees of flexion in the left knee.  He has some 
swelling in that the left knee was larger than the right, but 
there was no effusion.  He had generalized crepitation.  He 
had palpable osteophytes on the medial and internal femoral 
condyles.  The collateral ligaments were stable to varus and 
valgus stress in extension and 30 degrees of flexion.  The 
anterior and posterior drawer test were negative.  He was 
tender over the medial joint line.  The left ankle was larger 
than the right.  There was no detectable effusion.  He had 15 
degrees of dorsiflexion, 45 degrees of plantar flexion.  His 
anterior drawer test was negative.  The examiner stated that 
he could detect no talar tilt with varus or valgus stress.  
X-ray examination of the left knee showed marked narrowing of 
the articular cartilage in the medial compartment with 
generalized osteophyte formation characteristic of 
osteoarthritis.  The left ankle revealed slight narrowing of 
the articular cartilage in the anterior and medial portions 
of the joint with subchondral sclerosis and osteophyte 
formation characteristic of mild osteoarthritis.  The left 
leg revealed a healed fracture of the left tibia in its 
middle third, healed in excellent position and alignment.  
The impression was (1) status post healed fracture of the 
middle third of the left tibia, (2) moderate osteoarthritis 
of the left knee, and (3) mild osteoarthritis of the left 
ankle.  

The veteran had two private neurological examinations in 
February and March 1998 pursuant to his claim for peripheral 
vascular disease secondary to his service-connected left leg 
disability.  These are significant for the veteran's history 
of polio of the right leg and assessment of post polio 
sequela of atrophy.

In November 1998, the veteran was provided a personal hearing 
before a hearing officer at the RO.  Describing his left leg 
symptoms, he stated that he had periodic swelling every 
couple of months for which he took a pain reliever, but did 
not see a physician.  Regarding his left knee, he indicated 
that he was very stiff in the morning, but would loosen up.  
Although he lived in a one level home, he had trouble getting 
up and down stairs.  He found it difficult walking on uneven 
ground.  His ankle was unstable, and stayed swollen.  

In February 1999, the veteran experienced a "pop" in his 
left knee and was seen by a private physician.  X-ray 
examination confirmed end stage medial disease in his left 
knee.  He indicated chronic swelling of the left knee.  He 
was recommended for a total knee replacement.  In April 1999, 
the veteran underwent a total left knee replacement.  The 
report of his hospitalization noted that he had had 
progressive arthritic disease to the point of incapacitation 
and he had varus deformity with bone on bone on X-ray 
examination.  He was also noted to have pain and crepitation 
on range of motion.  

The Left Tibia

The veteran's residuals of a fracture of the left tibia are 
currently rated noncompensable under Diagnostic Code 5262, 
for impairment of the tibia and fibula.  A higher or 10 
percent rating contemplates impairment of the tibia and 
fibula with malunion and slight knee or ankle disability.  In 
the July 1997 VA examination, the impression was status post 
healed open fracture of the middle third left tibia without 
residual disability.  X-ray examination of the left tibia 
revealed a fracture in the middle third which had healed in 
anatomic position and alignment.  The June 1998 VA 
examination confirmed a healed fracture of the left tibia in 
its middle third, healed in excellent position and alignment.  

The Board concludes that the veteran is, based on the medial 
evidence, essentially without residual disability to the left 
tibia from his inservice fracture.  His only complaint not 
attributable to other disabilities is some occasional 
swelling in the area of the fracture.  A compensable 
evaluation is only possible under the rating schedule for 
impairment of the tibia manifested by nonunion or malunion.  
Clearly this is not shown by the evidence.  As such, the 
preponderance of the evidence is against a compensable 
evaluation for his residuals of a fracture of the left tibia.  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

The Left Knee

The applicable rating criteria for the knee is as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of:
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1998).

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5003.  Diagnostic Code 5010, specifies that 
arthritis due to trauma, confirmed by X-ray findings, will be 
rated as for degenerative arthritis.  Diagnostic Code 5003 
evaluates degenerative arthritis based on the extent of 
limitation of motion of the specific joint involved.  
Specifically, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In addition, 
Diagnostic Code 5003 is to be read in conjunction with 38 
C.F.R. § 4.59, and it is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system. Finally, "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.
Recently, VA's General Counsel provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).

In this case, the veteran's osteoarthritis of the left knee 
was evaluated as 10 percent disabling under Diagnostic Code 
5010-5260 until April 20, 1999, when a temporary total 
disability rating became effective following his knee surgery 
at that time.  The record reflects that the temporary rating 
will stay in effect until May 31, 2000, at which time a 30 
percent rating under Diagnostic Code 5055 for a total knee 
replacement will take effect on June 1, 2000.  Hence, in this 
case, the Board will consider whether the veteran was 
entitled to a rating in excess of 10 percent prior to April 
20, 1999.  For the reasons discussed below, the Board 
concludes that he is not entitled to such a rating.

The medical evidence reflects that the veteran had X-ray 
evidence of arthritis with limitation of flexion to 120 
degrees, but full extension.  This is noncompensable under 
Diagnostic Code 5260 for limitation of flexion of the knee.  
Limitation of motion is also confirmed by swelling, effusion 
and crepitation on motion.  Evaluated as 10 percent 
disabling, he is therefore receiving the maximum evaluation 
for his arthritis of the left knee evidenced by limitation of 
motion of a major joint under Diagnostic Code 5003.

The Board has considered other diagnostic codes under which 
the veteran's left knee disorder may be evaluated, however he 
has shown no ankylosis, subluxation, lateral instability, 
dislocation of semilunar cartilage with frequent episodes of 
"locking", or genu recurvatum.  38 C.F.R. § 4.71a, 
diagnostic codes 5256, 5257, 5258 and 5263.  He has already 
been considered for compensation under Diagnostic Code 5262 
for impairment of the tibia and fibula with regard to his 
service-connected residuals of a fractured tibia (see 
discussion above); however, he has failed to show either 
malunion or nonunion, either of which is required for a 
compensable evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Further, as discussed above, 
he has neither limitation of flexion of the leg limited to 45 
degrees, or limitation of extension of the leg limited to 10 
degrees required for a compensable evaluation under those 
diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.

The veteran may also be rated by analogy under Diagnostic 
Code 5259 which contemplates symptomatic removal of the 
semilunar cartilage.  The January 1998 letter from the 
veteran's private orthopedic physician stated that he had 
treated the veteran since 1987.  "At that time, he underwent 
a partial medial meniscectomy and chondral debridement of his 
left knee and I believe all of these were related to his 
original incident."  He underwent another arthroscopic 
meniscectomy and condral debridement of his left knee in 
December 1991.  A VA X-ray examination in July 1997 showed a 
complete loss of articular cartilage in the medial 
compartment.  Just prior to his knee replacement surgery, X-
ray examination of the knee in February 1999 showed end stage 
medial disease of the left knee, as well as bone on bone 
arthritis disease.   However, because the assignment of a 10 
percent evaluation under Diagnostic Code 5259 is based on 
symptoms of removal of cartilage, and these symptoms are 
shown to be pain and loss of range of motion, he may no be 
compensated for these symptoms under both Diagnostic Code 
5259 and Diagnostic Code 5003 for arthritis which also 
contemplates these symptoms.  Assigning a separate rating 
under Diagnostic Code 5259 would violate the rule against 
pyramiding. 38 C.F.R. § 4.14 (1998).

In reaching this determination, the Board considers all of 
the applicable regulations, including consideration of the 
limitation of function imposed by pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The limitations imposed by pain due to arthritis, pursuant to 
§ 4.59, have been considered in the Board's rating.  The 
veteran's case provides a consistent history of painful knee 
motion.  In the June 1998 VA examination, he stated that he 
had pain in the left knee "with prolonged walking."  
Describing the pain in the left knee in his November 1998 
personal hearing, he indicated that his knee was very stiff 
in the morning, but it would loosen up.  He also described 
difficulty getting up and down stairs.  The April 1999 
private hospital report of his knee replacement surgery noted 
that on admission he had pain and crepitation on range of 
motion.  The consistent testimony of the veteran and the 
notations in the medical records support a conclusion that 
the veteran has limitation of function of the knee due to 
pain and swelling.  The evidence, however, does not show that 
this limitation is equivalent to a higher schedular 
disability evaluation.  The Board is aware that the VA 
examinations do not fully address the veteran's complaints of 
pain with regard to functional limitation; however, because 
the veteran has since undergone a total knee replacement, a 
remand for another examination would not show the functional 
impairment for the period prior to this surgery.  The Board 
is satisfied that the degree of functional impairment is 
adequately revealed through the entire medical record for the 
period prior to his surgery, including his testimony in the 
November 1998 personal hearing.

The preponderance of the evidence of record, at any time for 
the period from his original grant of service connection for 
arthritis of the left knee, until his grant of a total rating 
for convalescence, is against a disability rating in excess 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Left Ankle

In this case, the veteran's osteoarthritis of the left ankle 
is evaluated as 10 percent disabling under Diagnostic Code 
5010-5271.  He has X-ray evidence of arthritis with limited 
motion.  Dorsiflexion was limited to 10 degrees in the July 
1997 VA examination, and 15 degrees in the June 1998 VA 
examination.  Plantar flexion was limited to 40 degrees in 
the July 1997 VA examination, and 45 degrees in the June 1998 
VA examination.  Diagnostic Code 5271 contemplates that 
moderate limitation of motion of the ankle is to be rated as 
10 percent disabling.  A 20 percent rating, the highest 
assignable under this code, contemplates marked limitation of 
motion of the ankle.  38 C.F.R. Part 4, Code 5271 (1998).  
Normal range of ankle dorsiflexion for VA rating purposes is 
considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, PLATE II 
(1998).  

Although the RO considered the veteran's left ankle 
disability to be no more than 10 percent disabling based on 
"moderate" limitation of motion, the Board finds that the 
veteran is more appropriately rated as 20 percent disabling 
for limitation of motion that is "marked."  In making this 
determination, the Board notes that there are only two levels 
of limited ankle motion contemplated in the schedule.  In his 
July 1997 examination, the veteran had 10 degrees of 
dorsiflexion which represents half of full dorsiflexion for 
VA purposes of 20 degrees.  As this appears to be 
intermediate between the greater and lesser degree of 
limitation, the evidence is weighed in favor of a higher 
evaluation.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board also notes some disparity in the 
evaluation of the veteran's disability in the VA 
examinations.  In the July 1997 examination, his 
osteoarthritis of the left ankle was described as "severe" 
but only a year later in the June 1998 examination, his 
osteoarthritis was described as "mild." 

The Board has considered other diagnostic codes under which 
the veteran's disability of the ankle might be rated; 
however, to obtain a higher evaluation he would have to show 
ankylosis which has not been demonstrated by the medical 
evidence.  The Board has also considered the possibility of 
staged ratings for separated periods of time, as described in 
the case of Fenderson v. West, 12 Vet. App. 119 (1999); 
however, the level of disability appears to be continuous 
from the date of his initial evaluation.

Finally, the Board notes that in the June 1998 VA 
examination, the veteran described pain in the left ankle 
from prolonged walking.  The Board has considered the 
functional loss caused by the veteran's complaints of pain on 
motion separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, insofar as he is 
already rated at the schedular maximum for his limitation of 
motion there can be no additional disability due to increased 
limitation of motion resulting from pain or flare-ups for 
which he is not already being compensated.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular Consideration

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that problems with the veteran's knee or 
ankle or leg have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
In the July 1997 VA examination, he was described as a "job 
developer and instructor."  In the June 1998 VA examination, 
he described himself as a "manager."  It is undisputed that 
the veteran's left leg, knee and ankle have an adverse effect 
on his employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

II.  Earlier Effective Date

Applicable law and VA regulations provide that the effective 
date of an award of service connection shall be the day 
following the date of discharge or release from active 
service if the application for VA disability compensation 
benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b) (2) (i) (1998).

The record on appeal indicates that the appellant's original 
claim for service connection for the osteoarthritis of the 
left knee and ankle was filed with VA on May 30, 1997.  In 
his August 1997 notice of disagreement with the assignment of 
only a 10 percent rating each for these disabilities, he 
stated that he had been having trouble with his leg ever 
since his discharge from active service when he was found not 
physically qualified for military service and that this 
seemed incongruous with an effective compensation date in 
1997.  He stated that he believed that compensation should be 
retroactive to at least 1987 when he was unable to use both 
legs to exercise in a normal manner.  In January 1998, the RO 
received a letter from the veteran's private physician, Dr. 
Rouse, who indicated that the veteran's knee pain and 
symptoms probably began in 1987.

In the veteran's substantive appeal, he indicated that he 
requested compensation for the knee and ankle problems in 
1975, but there were no results.  Review of the claims file 
shows a VA Form 21-526, Veteran's Application for 
Compensation or Pension dated in January 1975 in which the 
veteran filed a claim for residuals of a compound fracture of 
the left leg, and residuals of a stress sprain, "due to 
cast," of the left ankle.  The date of onset of the left leg 
fracture was listed as January 1961, and for the ankle, July 
1961.  The RO responded with a letter informing the veteran 
that he had already been granted service connection for 
residuals of the fracture of his left leg.  There is no 
further action noted on the veteran's claim for a left ankle 
disorder in the claims file until the May 1997 claim for an 
increased rating for his service-connected residuals of a 
left leg disorder.

The only question is whether the January 1975 claim 
represents an earlier claim for the veteran's service 
connected left ankle disability.  Although he asserts that 
this was also a claim for a knee disability, there is no 
reference on the claims form of his knee and as such it is 
not an earlier claim for his service-connected left knee 
disability.  It can also not be considered a claim for his 
service-connected left ankle disability.  In making this 
conclusion, the Board notes that the veteran is not service-
connected for all manifestations of left ankle disability, 
but specifically for osteoarthritis of the left ankle 
secondary to his service-connected residuals of a fracture of 
the left tibia.  His January 1975 claim was for the residuals 
of a stress sprain to the left ankle which may or may not 
include arthritis as a residual.  This is therefore a 
separate claim for residuals of an injury to the ankle on a 
direct basis, rather than additional disability due to an 
existing service-connected disability.  Compare 38 C.F.R. 
§ 3.304 (1998) (direct service connection) to 38 C.F.R. 
§ 3.310 (1998) (secondary service connection).

A review of all of the evidence of record, including the 
veteran's own hearing testimony, reveals that the veteran did 
not file claims for service connection for arthritis of the 
left ankle and knee until May 1997.  Specifically, the claim 
was received by VA on May 30, 1997.  There is no evidence 
that the veteran ever filed a claim seeking entitlement to 
service connection for the aforementioned disability any 
earlier than May 30, 1997.  Accordingly, the Board concludes 
that the effective date for the grant of service connection 
for the appellant's left ankle and knee arthritis is May 30, 
1997, the date of receipt of his original claim, and the 
proper effective date for the assignment of a 10 percent 
evaluation for that disability is no earlier than the date of 
receipt of the claim, or May 30, 1997.  38 C.F.R. § 3.400(b) 
(2) (i) (1998).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left tibia is denied.

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee prior to April 20, 1999, is 
denied.


......................................................(CONTINUED ON NEXT PAGE)

Entitlement to an initial rating of 20 percent, and not in 
excess thereof, is granted for osteoarthritis of the left 
ankle, subject to the law and regulations governing the 
payment of monetary awards.

Entitlement to an effective date earlier than May 30, 1997 
for the grant of service connection for osteoarthritis of the 
left knee and ankle is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

